United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2565
                                    ___________

James H. Cody,                        *
                                      *
             Appellant,               *
                                      *
       v.                             *
                                      * Appeal from the United States
Hillary B. Zimmerman; McPherson       * District Court for the
Land, L.P.; Gerard T. Carmody;        * Eastern District of Missouri.
Matthew D. Richardson; Missouri Title *
Guaranty Company,                     *     [UNPUBLISHED]
                                      *
             Appellees.               *
                                ___________

                          Submitted: December 3, 1997
                              Filed: December 16, 1997
                                  ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      James H. Cody appeals from the order of the District Court1 dismissing his
complaint without prejudice for failing to state a claim. After carefully reviewing the



      1
       The Honorable Thomas C. Mummert III, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (1994).
record and the parties& briefs, we affirm the District Court&s judgment. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-